              Case 4:20-cv-02464-HSG Document 23 Filed 10/05/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorney
 4
          1301 Clay Street, Suite 340-S
 5        Oakland, California 94612
          TELEPHONE: (510) 637-3701
 6        FAX: (510) 637-3724
 7        EMAIL: kimberly.robinson3@usdoj.gov

 8 Attorneys for Defendants
   UNITED STATES DEPARTMENT OF THE INTERIOR ET AL.
 9
                             UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                  OAKLAND DIVISION
12

13   BURNING MAN PROJECT,               ) CASE NO. 4:20-cv-02464-HSG
                                        )
14         Plaintiff,                   ) STIPULATION
                                        )
15      v.                              )
                                        )
16   U.S. DEPARTMENT OF THE INTERIOR ET ) Hon. Haywood S. Gilliam, Jr.
                                        )
17   AL.,                               )
                                        )
18         Defendants.

19
            Pursuant to this Court’s October 2, 2020, order (Dkt. 22), the parties have agreed on the
20
     following briefing schedule for their cross-motions for summary judgment.
21

22                                                        November 16, 2020
                       Plaintiff’s Motion for Summary
23                     Judgment (25 pages)
24                     Defendants’ Opposition and       December 2, 2020
                       Cross-Motion for Summary
25                     Judgment (25 pages)
                       Plaintiff’s Reply and Opposition December 9, 2020
26                     (15 pages)
                       Defendants’ Reply (15 pages)     December 16, 2020
27

28

     STIPULATION
     4:20-cv-02464-HSG
             Case 4:20-cv-02464-HSG Document 23 Filed 10/05/20 Page 2 of 4




 1         In addition, Defendant will file the Administrative Record by October 9, 2020.

 2

 3 Dated: October 5, 2020                               Respectfully submitted,

 4
                                                        DAVID L. ANDERSON
 5                                                      United States Attorney
 6

 7                                                      /s/ Kimberly A. Robinson
                                                        KIMBERLY A. ROBINSON
 8                                                      Assistant United States Attorney
 9 Dated: October 5, 2020                               /s/ David Levin
                                                        DAVID LEVIN
10
                                                        Counsel for Plaintiff
11

12         I, Kimberly Robinson, hereby attest that I have obtained the concurrence in the filing of this
13 document from all parties.

14                                                      /s/ Kimberly A. Robinson
                                                        KIMBERLY A. ROBINSON
15

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION
     4:20-cv-02464-HSG
            Case 4:20-cv-02464-HSG Document 23 Filed 10/05/20 Page 3 of 4




 1                                     [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, and good cause appearing, it is hereby ordered that:

 3

 4                                                   November 16, 2020
                    Plaintiff’s Motion for Summary
 5                  Judgment (25 pages)
 6                  Defendants’ Opposition and       December 2, 2020
                    Cross-Motion for Summary
 7                  Judgment (25 pages)
                    Plaintiff’s Reply and Opposition December 9, 2020
 8                  (15 pages)
 9                  Defendants’ Reply (15 pages)     December 16, 2020

10
     IT IS SO ORDERED.
11

12
     Dated: __________________                    ______________________________
13                                                HON. HAYWOOD S. GILLIAM, JR.
                                                  United States District Court Judge
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION
     4:20-cv-02464-HSG
            Case 4:20-cv-02464-HSG Document 23 Filed 10/05/20 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION
     4:20-cv-02464-HSG
